DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-19 drawn to a thin film photovoltaic device, in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, e.g. a method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “at least one Iodine…” in line 6. It is suggested to be changed to “at least one of Iodine…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a Group W2-I-M-VIIA6 material, wherein the Group W element comprises an element selected from the group consisting of Group IA and Group IB elements of the periodic table, and an organic molecule, the Group M element comprises an element selected from the group consisting of Group IIIA and Group VA elements of the periodic table” in lines 10-15. It is unclear what “I” represents what elements in the Group W2-I-M-VIIA6 material, since “I” in the Group W2-I-M-VIIA6 material is not defined in the claims nor in the disclosure and the formula W2-I-M-VIIA6 contains symbols, e.g. W and M, that are not in the periodic table.
Claims 2-19 are rejected on the same ground of claim 1.
Claim 6 depends on claim 1 and recites “the n-type solar absorber layer comprises a Group IA2-IV-VIIA6 material” in lines 1-2, while claim 1 also recites “a Group IA2-IV-VIIA6” in lines 9-10. It is unclear if “a Group IA2-IV-VIIA6 material” recited in claim 6 is the same or different from “a Group IA2-IV-VIIA6” recited in claim 1.
Claim 10 depends on claim 1 and recites “the n-type solar absorber layer comprises a Group I2-I-IIIA-VIIA6” in lines 1-2, while claim 1 recites “an n-type solar absorber layer comprises… a Group W2-I-M-VIIA6” in lines 8-10. It is unclear if “a Group I2-I-IIIA-VIIA6” recited in claim 10 is the same as or different from “a Group W2-I-M-VIIA6” recited in claim 1.
Claim 11 depends on claim 1 and recites “a Group W2-I-IIIA-VIIA6” in line 2, while claim 1 recites “an n-type solar absorber layer comprises… a Group W2-I-M-VIIA6” in lines 8-10. It is unclear if “a Group W2-I-IIIA-VIIA6” recited in claim 10 is the same as or different from “a Group W2-I-M-VIIA6” recited in claim 1.
Claim 12 depends on claim 1 and recites “a Group I2-I-VA-VIIA6” in line 2, while claim 1 recites “an n-type solar absorber layer comprises… a Group W2-I-M-VIIA6” in lines 8-10. It is unclear if “a Group I2-I-VA-VIIA6” recited in claim 10 is the same as or different from “a Group W2-I-M-VIIA6” recited in claim 1.
Claim 13 depends on claim 1 and recites “the n-type solar absorber layer comprises Cs2AgInI6, Cs2AgInBr6, Rb2AgInI6, Rb2AgInBr6, or a combination thereof” in lines 1-3, while claim 1 recites “the n-type solar absorber layer comprises one of a Group IA-IVA-VIIA3 material, a Group IV2-IV-VIIA6, and a Group W2-I-M-VIIA6” in lines 8-10. It is unclear if the materials recited in claim 13 is the same as or different from the Groups recited in claim 1.
Claim 14 depends on claim 1 and recites “the n-type solar absorber layer comprises a X2Y’Y”Z6 double perovskite  while claim 1 recites “the n-type solar absorber layer comprises one of a Group IA-IVA-VIIA3 material, a Group IV2-IV-VIIA6, and a Group W2-I-M-VIIA6” in lines 8-10. It is unclear if the - X2Y’Y”Z6 double perovskite - recited in claim 13 is the same as or different from the Groups recited in claim 1. 
Claim 14 also recites “the Y’ elements”, “the Y” elements” in lines 3-4. There is insufficient antecedent basis for the limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2014/045021) in view of Arya (US Patent 6,121,541).
Regarding claim 1, Snaith et al. discloses a thin film photovoltaic device (page 14, second paragraph) comprising:
a first contact layer (see top metallic electrode, fig. 1(a));
a p-type solar absorber (or p-type semiconductor, fig. 1(a)) on the metallic electrode;  
an n-type solar absorber comprising perovskite (see “perovskite: n-type”, fig. 1(a)) disposed on and in contact with the p-type solar absorber layer (or p-type semiconductor, see fig. 1(a), first paragraph under “Device variations investigated” in page 80);
a second contact layer (see bottom metallic electrode, fig. 1(a)).
Snaith et al. discloses at least one of the metallic electrodes is semi-transparent (see paragraph bridging pages 6 and 7; first paragraph under “Device variations investigated” in page 80).
Snaith et al. discloses the p-type semiconductor of group II-VI material or group IB-IIIA-VIA such as CIS (see page 31). Snaith et al. also describes using IB-IIIA-VIA such as CIGS, CIS or CZTSSe (see paragraph bridging pages 43-44).
Snaith et al. also teaches using perovskite of Group IA-IVA-VIIA3 (see inorganic perovskite in page 34).
Snaith et al. does not explicitly disclose the second contact layer (or the top metallic electrode) to be semi-transparent, nor do they teach the p-type semiconductor to be group II-VI material or IB-IIIA-VIA and the perovskite of Group IA-IVA-VIIA3 in the description of fig. 1(a).
However, it would have been obvious to one skilled in the art at the time of the invention was made to have formed the second contact layer (or the bottom metallic electrode) to be semitransparent, and to have used group II-VI material or group IB-IIIA-VIA such as CIS or CIGS material for the p-type solar absorber and Group IA-IVA-VIIA3 material for the perovskite in the device described in fig. 1(a), because Snaith et al. explicitly suggests doing so.
Snaith et al. discloses mounting the device on any solid substrate material (see first paragraph under “Device variations investigated” in page 80). 
Snaith et al. does not explicitly show the substrate in fig. 1(a), nor do they explicitly describe the first contact layer (or the top metallic electrode) connected to the p-type semiconductor to be a back contact disposed on the substrate and the second contact layer (or the bottom metallic electrode) to be a top contact layer.
Arya discloses using a substrate (14, fig. 1) having a back/rear contact (16, fig. 1) disposed on the substrate such that a CIS or CIGS semiconductor (18, fig. 1) is positioned and connected to the back/rear contact (16) on the substrate (see col. 7, lines 8-30).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device in fig. 1(a) of Snaith et al. by incorporating a substrate such that the first contact layer (or the top metallic electrode) connected p-type semiconductor, e.g. CIS or CIGS, is the back/rear contact and disposed on the substrate as taught by Arya, because Snaith et al. explicitly suggests mounting the device on any substrate. Furthermore, arranging the first contact layer to be the back/rear contact layer and the second contact layer to be the top contact layer would involve nothing more than a reversal of parts, e.g. flipping the photovoltaic device up-side-down, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. In such modification, when the first contact layer is the back/rear contact layer, the second contact layer must be the top contact layer.

Regarding claim 2, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein the p-type solar absorber comprising CIS (see claim 1 above), which is CuInSe2 (or copper indium diselenide, see col. 1, lines 25-26 of Arya). 

Regarding claim 5, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Snaith et al. discloses including an n-type semiconductor layer between the n-type absorber layer (or perovskite layer) and the second contact layer (or the bottom metallic electrode) which is the semi-transparent top contact layer in the device of modified Snaith et al.

Regarding claim 15, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Snaith et al. discloses the n-type solar absorber layer (or the perovskite layer used as an absorber) has an ideal thickness in the order of from 300 to 600nm (see page 14, fourth paragraph). 300 to 600nm is 0.3 to 0.6 microns. 

Regarding claim 16, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Arya discloses CIS (or coper indium diselenide) having a band gap of 1 to 1.04eV and CIGS have a band gap of 1 to 1.2eV (see col. 7, lines 20-27 of Arya). Snaith et al. discloses the n-type solar absorber layer to be CsSnI3 (see page 34, line 12 of Snaith et al.). CsSnI3 has a bandgap of greater than 1.2 and less than 1.6 eV (see the graphs of x=1 in Fig. 3 of evidentiary reference to Zong et al., “Homogenous Alloys of Formamidinium Lead Triiodide and Cesium Tin Triiodide for Efficient Ideal-Bandgap Pervoskite Solar Cells”), or greater than the p-type absorber of CIS or CIGS bandgap and less than 1.85eV.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Snaith et al. (WO 2014/045021) as applied in claim 1 above, and further in view of Negami et al. (US 2004/0261841).
Regarding claim 3, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Snaith et al. discloses the p-type semiconductor is of CIS or CIGS (see claim 1 above).
Modified Snaith et al. does not disclose the CIS or CIGS comprising at least one of a surface and a near surface region that is n-type. 
Negami et al. discloses a CIS/CIGS semiconductor layer (2, figs. 1 and 3, [0025-0028]) comprising a CIS/CIGS surface or near surface region (3a, fig. 3, [0046] and [0050-0051]) to provide a solar cell with excellent power generation characteristics such as conversion efficiency ([0050]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of modified Snaith et al. by incorporating a surface or near surface region (3a) that is n-type to provide a solar cell with excellent power generation characteristics such as conversion efficiency as taught by Negami et al.

Regarding claim 4, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above, wherein Arya discloses CIS (or coper indium diselenide) having a band gap of 1 to 1.04eV, and CIGS have a band gap of 1 to 1.2eV (see col. 7, lines 20-27). 1 to 1.04eV and 1 to 1.2eV are less than 1.4eV. Arya also teaches the thickness of the layers can be adjusted to maximize efficiency and equalize the current generated in each layer (see col. 13, lines 15-18).
Modified Snaith et al. does not explicitly disclose the p-type solar absorber layer having a thickness of 0.5 to 1.0 microns.
Negami et al. discloses the p-type semiconductor layer (2) such as CIS or CIGS ([0027-0028]) having a thickness of 0.5m to 3.5m for example ([0029]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of modified Snaith et al. by forming the p-type semiconductor having a thickness of 0.4m to 3.5m as taught by Negami et al., because Arya teaches adjusting the thickness maximize efficiency and equalize the current generated. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 0.5 m to 1.0 m of the range 0.4m to 3.5m disclosed by Negami et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim(s) 6, 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Snaith et al. (WO 2014/045021) as applied to claim 1 above, and further in view of Kanatzidis et al. (US 2016/0211083).
Regarding claims 6, 8-9 and 17-19, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above.
Modified Snaith et al. does not disclose the n-type solar absorber comprising perovskite material of Group IA2-IV-VIIA6 material, wherein the group IA elements is at least one of sodium, potassium, rubidium, and cesium, the group IV element is at least one of silicon, germanium, tin, lead, titanium and zirconium, and the group VIIA elements is at least one of iodine, bromine, chlorine, and fluorine (claim 6) such as Cs2SnI6, Cs2SnBr6, Rb2SnI6, Rb2SnBr6 or a combination thereof (claim 8), Cs2TiI6, Cs2TiBr6, Rb2TiI6, Rb2TiBr6 or a combination thereof (claim 9); nor do they teach the n-type solar absorber layer (or perovskite) having a free carrier concentration in the range of 115 to 118 cm-3 (claim 17), 515 to 118 cm-3 (claim 18), or 116 to 118 cm-3 (claim 19).
Kanatzidis et al. discloses a perovskite having formula I: A2MX6;  where A is selected from the group consisting of Cs (or cesium), Rb (rubidium), K (potassium), Na (sodium), M is selected from the group consisting of Sn (tin), Ti (titanium), Ge (germanium), Zr (zirconium), and X is selected from the group consisting of I (iodine), Br (bromine), Cl (chlorine), fluorine (F) and the combination thereof (see [0062-0063]). Kanatzidis et al. teaches such perovskite would be soluble, exhibit good air and moisture stability such that the solar cell is fabricated in ambient atmosphere without regards to degradation, thereby simplifying manufacturing and resulting in cost saving, and the solar cells are environmentally safe, make use of less expensive materials and are more stable to UV radiation damage ([0064]). Kantzidis et al. also exemplifies Cs2SnI6, Rb2SnI6 (see table 1), Cs2MI6 and Rb2MI6 with M being Ti (see table 3) or Cs2TiI6 and Rb2TiI6. Cs2SnI6, Rb2SnI6, Cs2TiI6 and Rb2TiI6 are double perovskite having a characteristic/property of carrier concentration in the ranges of 115 to 118 cm-3, 515 to 118 cm-3, or 116 to 118 cm-3 (see [0032] of Applicant’s specification). For example, Cs2SnI6 has a carrier concentration/density of 6(1) x 1016 cm-3 (see abstract and conclusions of evidentiary reference to Saparov et al., “Thin-Film Deposition and Characterization of a Sn-Deficient Perovskite Derivative Cs2SnI6”). 6(1) x 1016 cm-3 is right within the claimed ranges of 115 to 118 cm-3, 515 to 118 cm-3, or 116 to 118 cm-3.
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic device of modified Snaith et al. by using the n-type solar absorber comprising perovskite having the formula I such as Cs2SnI6, Rb2SnI6, Cs2TiI6 and Rb2TiI6 as taught by Kanatzidis et al., because Kanatzidis et al. teaches such perovskite would be soluble exhibit good air and moisture stability such that environmentally safe and inexpensive solar cell (or photovoltaic device) is fabricated in ambient atmosphere without regards to degradation, thereby simplifying manufacturing and resulting in cost saving. 
Claim(s) 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Snaith et al. (WO 2014/045021) as applied to claim 1 above, and further in view of Zhou et al. (“Composition design, optical gap, and stability investigations of lead-free halide double perovskite Cs2AgInCl6”)  
Regarding claims 7 and 10-14, modified Snaith et al. discloses a thin film photovoltaic device as in claim 1 above.
Modified Snaith et al. does not disclose the n-type solar absorber comprising a group W2-I-M-VIIA6 where the group W element comprises an organic molecule to be at least one of methylammonium, phenylethylammonium, and formamidinium (claim 7); or a group I2-I-IIIA-VIIA6 material where the Group I element is at least one of sodium, potassium, rubidium, cesium, copper, and gold, the Group IIIA element is at least one of boron, aluminum, gallium, indium, and thallium, and the Group VIIA elements is at least one of iodine, bromine, chlorine, and fluorine (claim 10); or a group W2-I-IIIA-VIIA6 where the group W element comprises an organic molecule of at least one of methylammonium, phenylethylammonium, and formamidinium, the group IIIA element is at least one of boron, aluminum, gallium, indium, and thallium, and the group VIIA element is at least one of iodine, bromine, chlorine, and fluorine (claim 11); or a group I2-I-VA-VII6 material where the group I element is at least one of sodium, potassium, rubidium, cesium, copper, silver, and gold, the group VIIA element is at least one of iodine, bromine, chlorine, and fluorine, and the group VA element comprises at least one of antimony and bismuth (claim 12), or Cs2AgInI6, Cs2AgInBr6, Rb2AgInI6, Rb2AgInBr6, or a combination thereof (claim 13); or a X2Y’Y”Z6 double perovskite material where the X elements are at least one of cesium and rubidium, the Y’ elements are at least one of copper, silver and indium, the Y” elements are at least one of antimony and bismuth, and the Z elements are at least one of bromine and iodine.
Zhou et al. teaches well known double perovskite structure with a basic formula A2B’B”X6 with A=CH3NH3+ or Cs+; B’= Na+, Cu+ or Ag+; B” = Bi3+, Sb3+ or In3+; X = Cl- or I-), or A2MIMIIIX6 with A and MI = Li+, Na+, K+, Rb+, Cs+, Ag+, Tl+, etc., MIII = Bi3+, Al3+, Ln3+, Ga3+, Fe3+, etc., and X = F-, Cl-, Br- or I- (see “1. Introduction”). Zhou et al. also discloses Cs2AgInCl6, Cs2AgBiBr6, Cs2AgBiCl6, Cs2AgBiBr6, (CH3NH3)2AgBiBr6 and (CH3NH3)2KBiBr6 (see Table 1).
A2B’B”X6 with A=CH3NH3+  such as (CH3NH3)2AgBiBr6 and (CH3NH3)2KBiBr6 corresponds to group W2-I-M-VIIA6 where the group W element comprises an organic molecule to be methylammonium recited in claim 7.
Cs2AgInCl6 reads on the material recited in claims 10 and 13.
A2B’B”X6 with A=CH3NH3+ and B” = In3+ corresponds to group W2-I-M-VIIA6 where the group W element comprises an organic molecule to be methylammonium recited in claim 11.
Cs2AgBiX6 (X=Cl-, Br-) reads on the material recited in claims 12 and 14.
A2MIMIIIX6 of Zhou et al. also reads on the perovskite material claimed in claims 10, 12, 13 and 14.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic device of modified Snaith et al. by using the double perovskites taught by Zhou et al. for the n-type solar absorber; because Snaith et al. explicitly suggests using perovskites of n-type, and Zhou et al. teaches such double perovskites are well known for optoelectronic applications (see “1 Introduction” and “3 Results and discussion”) and Cs2AgInCl6 especially demonstrates excellent moisture, light and heat stability (see “4 Conclusion”). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726